Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 9, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  153022(52)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  MARY ELIZABETH ZELASKO,                                                                     Joan L. Larsen,
                                                                                                        Justices
           Plaintiff-Appellee,
                                                             SC: 153022
  v                                                          COA: 324514
                                                             Oakland CC: 2011-788549-DM
  RICHARD ANTHONY ZELASKO,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing her answer to the application for leave to appeal is GRANTED. The
  answer submitted on March 7, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 9, 2016